923 F.2d 46
Ernest D. SHARP, Plaintiff-Appellant,Wausau Insurance Companies-Part I, Intervenor-Appellant,v.JOHNSON BROTHERS CORP., St. Paul Fire & Marine InsuranceCompany, Centennial Insurance Company andEmployers of Wausau Insurance Co.-PartII, Defendants-Appellees.JOHNSON BROTHERS CORP., and St. Paul Fire & Marine InsuranceCompany, Defendants-Appellants,v.CENTENNIAL INSURANCE COMPANY, Defendant-Appellee.
No. 89-3764.
United States Court of Appeals,Fifth Circuit.
Jan. 17, 1991.

Kevin A. Galatas, New Orleans, La., for Sharp.
Joseph B. Guilbeau, Dean A. Sutherland, Sutherland & Juge, New Orleans, La., for Wausau Ins.-Part I.
Michael J. Maginnis, Timothy P. Hurley, McGlinchey, Stafford, Mintz, Cellinia & Lang, New Orleans, La., for Johnson Bros. and St. Paul Fire & Marine.
Robert B. Acomb, Jr., Richard D. Bertram, Jones, Walker, Waechter, Poitevent, Carrere & Denegre, New Orleans, La., for Centennial Ins. Co.
Elizabeth H. Ryan, Wood Brown, III, Montgomery, Barnett, Brown, Read, Hammond & Mintz, New Orleans, La., for Employers of Wausau-Part II.
Daniels Knowles, III, Wm. Daniel Wellons, Burke & Mayer, New Orleans, La., for St. Paul Fire & Marine.
Appeals from the United States District Court For the Eastern District of Louisiana;  George Arceneaux, Jr., Judge.
ON PETITION FOR REHEARING
(Opinion November 21, 1990, 5th Cir.1990, 917 F.2d 885)
Before GEE and DAVIS, Circuit Judges, and SMITH1, District Judge.
PER CURIAM:


1
In its application for rehearing, Centennial Insurance Company argues that our reversal of the district court's summary judgment in Centennial's favor precludes it from raising additional defenses.  To make it abundantly clear that this was not our intention, we amend footnote 4 in the opinion to read as follows:


2
Centennial may be able to require St. Paul to share these expenses as a co-insurer.  The district court did not reach this issue, and we express no opinion on it or any other defense available to Centennial that was not presented to the district court.


3
The petition for rehearing is DENIED.



1
 District Judge of the Western District of Texas, sitting by designation